DETAILED ACTION
Response to Arguments
1.	Applicant’s arguments with respect to the 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections of claims 12 and 29 have been withdrawn. 

2.	Applicant's arguments with respect to the prior art rejections have been fully considered but they are not persuasive. 
	Applicant asserts, on pages 8-9 of Remarks, that “The Office Action relies on col. 11, lines 3-6 of Shetty for allegedly disclosing “determining a first handover candidate list for a first user equipment, UE, wherein the first UE is connected to a first cell and is associated with a first network slice.” Office Action at 3. The cited portion of Shetty, however, discloses that a first mobile station (i.e., a UE) is in a first cell on one or more sectors that define the active set of the first UE. The Office Action maps Shetty s active set with the claimed first handover candidate list. Applicant respectfully submits that this is an inaccurate interpretation of the active set of Shetty. Shetty defines the “active set” for a UE as cells that the UE is in communication. Shetty further discloses that the “active set” does not include candidates that include neighbouring cells. For example, Shelly discloses “[a] mobile station maintains in its memory a list of the sectors in its “active” set. In addition, it maintains in its memory a list of “candidate” sectors (e.g., up to six), which are those sectors that are not yet in the active set.” See Shetty at col. 2, lines 4-8. Therefore, Shetty's active set of the first UE does not include candidates of cells. Thus, Shetty’s active set cannot be mapped to the claimed first handover candidate list. Accordingly, Shetty does not disclose, teach, or suggest “determining a first handover candidate list for a first user equipment, UE, wherein the first UE is connected to a first cell and is associated with a first network slice,” as recited in Claim 1.”
	On the contrary, in Shetty, at a given instant in time, the mobile station is in communication with only a single sector of the active set, which said mobile station selects from said active set according to which sector provides the best signal.  Shetty states, in column 1 line 67 to column 2 line 3:  “The mobile station receives largely the same signal from each of the active sectors and, on a frame-by-frame basis, may select the best signal to use.” [emphasis added].  Since a sector selection in the active set is being by the mobile station, the sectors of said active set are therefore candidates for said mobile station to switch to.  The active set of Shetty is therefore a list of sectors, each of which is ready for selection by the mobile station for communication.      
	Applicant asserts, on page 9 of Remarks, that “The Office Action relies on col. 11, lines 6-18 of Shetty for allegedly disclosing “determining a second handover candidate list for a second UE, wherein the second UE is connected to the first cell.” Office Action at 4. The cited portion of Shetty discloses triggering handoff for a second UE to a sector that is determined when the first UE starts a second call in the sector after a first call dropped. However, Shetty does not “[determine] a second handover candidate list for a second UE.” Rather, Shetty uses the active cell that the first UE is using for the handover process of the second UE. Accordingly, Shetty does not disclose, teach, or suggest “determining a second handover candidate list for a second UE, wherein the second UE is connected to the first cell,” as recited in Claim 1.” 
	On the contrary, Shetty clearly discloses that the handoff the second mobile station is accomplished by modifying (i.e., the claimed “determining”) the active set of said second mobile station, in column 11 lines 36-41:  “Further, the act of triggering handoff of the second mobile station to the given sector may similarly involve sending to the second mobile station an HDM or the like that directs the second mobile station to add the second sector to the active set of the second mobile station.” [emphasis added].  Sending a command to the second mobile station to add a given sector to its active set, clearly entails determining a handover candidate set for said second mobile station.  

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-2, 4, 11, 17-19, 21, 23-24, 28, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shetty et al., U.S. Patent No. 8,391,872 (hereinafter Shetty).
	Regarding claim 1, Shetty discloses a method of handover (disclosed is a handover method, according to column 11 lines 3-48, Fig. 5), the method comprising: 
	determining a first handover candidate list for a first user equipment, UE, wherein the first UE is connected to a first cell and is associated with a first network slice (a first mobile station [“first UE”] was engaged in a first call [“first network slice”] via one or more sectors [“first cell”] that define an active set [“first handover candidate list”] of said first mobile station, according to column 11 lines 3-6, Fig. 5 [step 200]); and 
	in response to a determination that the first handover candidate list indicates no valid candidate target cells for handover of the first UE: 
	determining a second handover candidate list for a second UE, wherein the second UE is connected to the first cell (said first mobile station experiences a call drop and originates a second call on a given sector that is not one of the one or more sectors [“no valid candidate target cells for handover of the first UE”], and reports a threshold high signal strength for said given sector, whereby the geographic area (whereby a geographic area is associated with a specific sector, according to column 8 line 63 to column 9 line 10) where the call drop occurred then becomes associated with a handoff trigger to said given sector [“second handover candidate list”] for a second mobile station [“second UE”] that in said geographic area, according to column 11 lines 6-18, Fig. 5 [steps 200 and 202]); and 
	causing the second UE to handover to a second cell indicated in the second handover candidate list (a handoff of the second mobile station to the given sector is triggered when said second mobile station is in said geographic area, according to column 11 lines 29-36, Fig. 5 [step 204]).
	Claim 18 recites the apparatus that performs the method recited in claim 1, and is therefore rejected on the same grounds as claim 1.
	Regarding claim 2, Shetty discloses the method of claim 1, comprising determining the first handover candidate list in response to a determination that the first UE is a candidate for handover (the given sector is determined in response to the need for the first mobile station to undergo a handoff, according to column 11 lines 3-18).
	Regarding claim 4, Shetty discloses the method of claim 1, comprising selecting the second UE for handover from a plurality of UEs that are not associated with the first network slice (the UE that undergoes handover to the given sector is one of a plurality of UEs in a similar predicament that may hand off to the given sector, according to column 3 line 67 to column 4 line 6, whereby said UE is engaged in a third call [“not associated with the first network slice”], according to column 11 lines 29-36).
	Regarding claim 11, Shetty discloses selecting the second UE from UEs that are candidates for handover based on indications of measurements of signals from cells including the first cell (pilot strength measurements are used to determine handoff trigger data, according to column 8 lines 11-27, whereby said handoff trigger data is used to select the second mobile station for handoff to the given sector, according to column 11 lines 3-18).
	Regarding claim 17, Shetty discloses a computer program product comprising non transitory computer readable media having stored thereon a computer program comprising instructions which, when executed on processing circuitry, cause the processing circuitry to carry out a method according to claim 1 (disclosed is a data storage that holds program logic that comprises machine language instructions executable by a processor to carry out the functions of the invention, according to column 7 lines 4-22).
	Claim 19 does not differ substantively from claim 2, and is therefore rejected on the same grounds as claim 2.
	Claim 21 does not differ substantively from claim 4, and is therefore rejected on the same grounds as claim 4.
	Regarding claim 23, Shetty discloses that the plurality of UEs are associated with a second network slice (the second mobile station is engaged in a third call, according to column 11 lines 29-36).
	Regarding claim 24, Shetty discloses that the second cell is associated with the second network slice (the second mobile station undergoes a handover to the given sector and is engaged in a third call, according to column 11 lines 29-36).
	Claim 28 does not differ substantively from claim 11, and is therefore rejected on the same grounds as claim 11.
	Regarding claim 32, Shetty discloses that apparatus comprises an eNodeB or a Radio Control Node, or a Radio Domain Manager (a base station controller (BSC), also referred to as a radio network controller (RNC) [“Radio Control Node”], manages handoff of mobile stations between sectors, according to column 5 lines 32-38 and 60-62).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shetty as applied to claims 1 and 18 above, in view of Han, U.S. Patent Application Publication 2008/0085712 (hereinafter Han). 
	Regarding claim 3, Shetty discloses all the limitations of claim 1.
	Shetty does not expressly disclose determining the first handover candidate list in response to a determination that a load of the first cell is above a predetermined or threshold level. 
	Han discloses determining the first handover candidate list in response to a determination that a load of the first cell is above a predetermined or threshold level (handover candidate base stations are determined in response to a traffic load exceeding a threshold traffic load, according to [0020]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shetty with Han by determining the first handover candidate list in response to a determination that a load of the first cell is above a predetermined or threshold level.
	One of ordinary skill in the art would have been motivated to make this modification in order to minimize packet loss and call drop (Han:  [0032]).
	Claim 20 does not differ substantively from claim 3, and is therefore rejected on the same grounds as claim 3.

9.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Shetty as applied to claim 23 above, in view of Arnold et al., U.S. Patent Application Publication 2018/0152958 (hereinafter Arnold).
	Regarding claim 25, Shetty discloses all the limitations of claim 23.
	Shetty does not expressly disclose that the second network slice is providing less critical services than services provided by a third network slice.
	Arnold discloses that the second network slice is providing less critical services than services provided by a third network slice (the degree of criticality for a service level agreement is taken into account in the allocation of radio resources between various network slices, according to [0063]-[0065], Fig. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shetty with Arnold such that the second network slice is providing less critical services than services provided by a third network slice.
	One of ordinary skill in the art would have been motivated to make this modification in order to improve service quality (Arnold:  [0063]).

Allowable Subject Matter
10.	Claims 9, 13, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645